DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    368
    311
    media_image1.png
    Greyscale
.
Information Disclosure Statement
It appears that applicants failed to submit IDS for their claimed invention. Pleases note that it is a duty on all patent applicants to disclose prior art or background information that may be relevant to the patentability of the applicant's invention. Applicants’ cooperation in this regard appreciated. For additional information, applicants may have to refer MPEP § 609. 


Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 1-3 without traverse, in the reply filed on 02/24/2022 is acknowledged.    
Claims 4-10 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1-3 are examined on merits in this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites ‘A peptide comprising’ in the preamble, the ‘comprising’, which is an open language and what it means is the recited peptide(s) are part of claimed peptide. So, what else the peptide comprises in addition to the recited formula 1. The specification is also failed to define its definitive definition. So, its metes and bounds of the claimed peptide is vague and accordingly, claim 1 and its dependents are rendered indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims recite naturally occurring peptide which are not markedly different from the naturally occurring counterpart because it conveys the same structural and functional characteristics.  This judicial exception is not integrated into a practical application for the reasons set forth below.
Based on the claim language, the claimed formula 1 is a part of another peptide, since claim language recites “comprising” in the preamble. That means if a naturally occurring peptide or protein comprises applicants’ formula 1, then applicants peptide is interpreted as a natural product. 
Claims are analyzed based on the guidance provided in the MPEP sections 2104, 2105 and 2106, also please see the flow chart(s) below. 

    PNG
    media_image2.png
    896
    617
    media_image2.png
    Greyscale

In the above flow chart, the Step 2A is further streamlined as shown below:


    PNG
    media_image3.png
    820
    484
    media_image3.png
    Greyscale

The claims recite and involve the judicial exception of natural products. The claims are directed to naturally-occurring products which encompass naturally occurring protein and do not recite something significantly different from the naturally occurring products. The claims as a whole do not recite or include elements to the judicial exception of naturally occurring protein that practically apply the products in a significant way by adding significantly more than the natural product and do not recite features that are markedly different from what exists in nature. 
The claim 1 is drawn to a peptide comprising the sequence of formula 1, which is a natural product because it occurs in naturally occurring protein. 

[AltContent: connector]
    PNG
    media_image4.png
    106
    394
    media_image4.png
    Greyscale
. [See GenBank: AbW21705 or see Sutherland et al in the attachment].
In light of above, it is clear that there is no difference between the claimed and naturally occurring peptide, the claimed peptide does not have markedly different characteristics from what occurs in nature, and thus is a “product of nature” exception. Accordingly, the claim is directed to an exception (Step 1: YES). 
In relation to PRONG ONE of Step 2A, the answer is YES, because the peptide corresponds to natural product. In relation to PRONG TWO of Step 2A, the claim is drawn to a product and does not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus, the answer to PRONG TWO of Step 2A is NO. The claim does not recite any additional elements, so Step 2B is NO. 
[AltContent: connector]With regard to claim 2, which recites the composition and it intended use of the natural product. First, the peptide is in the cell, which is interpreted as composition comprising the claimed peptide. Second, the intended use is an intrinsic property of the peptide. Finally, the specification, does not recite or describe markedly different structure of claimed peptide, compared to the naturally occurring one, that practically apply the composition for the intended use.

For these reasons, claims 1-3 are rejected under 35 USC 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland et al (Mol. Biol. Evol., 2007, 24, 11, 2424-2432).
Sutherland et al disclose the following compound:
[AltContent: connector]
    PNG
    media_image4.png
    106
    394
    media_image4.png
    Greyscale
. [See GenBank: AbW21705 or see Sutherland et al in the attachment].
Based on the claim language, the claimed formula 1 is a part of another peptide, since claim language recites “comprising” in the preamble. That means if peptide or protein comprises applicants’ formula 1, then applicants claims are anticipated.
With regard to claim 2, which recites the composition and it intended use of the natural product. First, the peptide is in the cell, which is interpreted as composition comprising the claimed peptide. Second, the intended use is an intrinsic property of the peptide. 
With regard to claim 3, the derived peptide is interpreted as the peptide isolated from the silk fibroin, and since the prior art disclose the protein is from silk fibroin, which meets the claim limitation. 
Accordingly, claims are fully anticipated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658